DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.

Status of Claims
Claims 1-18 are presently under consideration.
Applicant’s amendments filed with the response dated 26 January 2021 have overcome the rejections under 35 U.S.C. 112(a) and these rejections are therefore withdrawn.
Applicant’s amendments to the claims filed with the response dated 26 January 2021  have been fully considered but are not found to overcome the prior art rejection of Mazumder (US 2013/0263393) in view of Zu et al (US 2009/0218310) of record. This rejection is therefore maintained and has been updated to show where the prior art 
Applicant’s arguments and remarks where applicable to the present rejection are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “wherein the conductive electrodes in the first and second electrode patterns are conductive mesh patterns including a pattern of open areas so that a transparency of the conductive electrodes is between 33% and 85%”. Applicant’s instant specification on pages 25-26 describes multiple transparency values for the electrodes and it’s not clear in claim 1 if the recitation “a transparency of the conductive electrodes is between 33% and 85%” is referring to a transparency value for each individual electrode or a transparency value that is a combination of the conductive electrodes and includes the spacing between the electrodes.

Claims 2-16 are also rendered indefinite by depending from indefinite claim 1.

Claim 3 recites the limitation “the width of the parallel conductive electrodes” but it’s not clear which parallel conductive electrodes are being referenced in this claim as claim 1 from which claim 3 depends recites “a first set of parallel conductive electrodes” and “a second set of parallel conductive electrodes”. Therefore, the scope of claim 3 cannot be properly determined and is rendered indefinite.

Claim 4 recites the limitation “the conductive mesh patterns” but it’s not clear which conductive mesh patterns are being referenced in this claim as claim 1 from which claim 4 depends recites conductive mesh patterns forming both the first set of parallel conductive electrodes and the second set of parallel conductive electrodes. Therefore, the scope of claim 4 cannot be properly determined and is rendered indefinite.
Claims 5-6 are also rendered indefinite by depending from indefinite claim 4.

Claim 7 recites the limitation “wherein the conductive mesh patterns have an average transparency of at least 33%” but it’s not clear which conductive mesh patterns are being referenced in this claim as claim 1 from which claim 7 depends recites conductive mesh patterns forming both the first set of parallel conductive electrodes and the second set of parallel conductive electrodes. Therefore, the scope of claim 7 cannot be properly determined and is rendered indefinite. 

Claim 8 recites the limitation “the conductive electrodes” but it’s not clear which conductive electrodes are being referenced in this claim as claim 1 from which claim 8 depends recites “a first set of parallel conductive electrodes” and “a second set of parallel conductive electrodes”. Therefore, the scope of claim 8 cannot be properly determined and is rendered indefinite.

Claim 9 recites the limitation “the conductive electrodes” but it’s not clear which conductive electrodes are being referenced in this claim as claim 1 from which claim 9 depends recites “a first set of parallel conductive electrodes” and “a second set of parallel conductive electrodes”. Therefore, the scope of claim 9 cannot be properly determined and is rendered indefinite.

Claim 10 recites the limitation “the conductive electrodes” but it’s not clear which conductive electrodes are being referenced in this claim as claim 1 from which claim 10 depends recites “a first set of parallel conductive electrodes” and “a second set of parallel conductive electrodes”. Therefore, the scope of claim 10 cannot be properly determined and is rendered indefinite.

Claim 11 recites the limitation “the conductive electrodes” but it’s not clear which conductive electrodes are being referenced in this claim as claim 1 from which claim 11 depends recites “a first set of parallel conductive electrodes” and “a second set of 

Claim 13 recites the limitation “the conductive electrodes” but it’s not clear which conductive electrodes are being referenced in this claim as claim 1 from which claim 13 depends recites “a first set of parallel conductive electrodes” and “a second set of parallel conductive electrodes”. Therefore, the scope of claim 13 cannot be properly determined and is rendered indefinite.

Claim 17 recites the limitations “wherein the first and second sets of conductive electrodes are conductive mesh patterns including a pattern of open areas so that a transparency of the conductive electrodes is between 33% and 85%”. Applicant’s instant specification on pages 25-26 describes multiple transparency values for the electrodes and it’s not clear in claim 1 if the recitation “a transparency of the conductive electrodes is between 33% and 85%” is referring to a transparency value for each individual electrode in the first and second sets of conductive electrodes or a transparency value that is a combination of the conductive electrodes and includes the spacing between the electrodes.
As such, the scope of claim 17 cannot be determined and is rendered indefinite.
Claims 18 is also rendered indefinite by depending from indefinite claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites the limitation “wherein the conductive mesh patterns have an average transparency of at least 33%” but this limitation does not further limit the transparency recited in claim 1 from which claim 7 depends as claim 1 recites “wherein the conductive electrodes in the first and second electrode patterns are conductive mesh patterns including a pattern of open areas so that a transparency of the conductive electrodes is between 33% and 85%” and thus claim 7 appears to recite a broader range of the transparency of the conductive mesh patterns of the conductive electrodes as the range extends beyond 85%. 
Furthermore, based on the disclosure of pages 25-26 of applicant’s instant specification, the claimed “average transparency of the conductive mesh patterns” recited in claim 7 appears to be referring to the same value as “the transparency of the conductive electrodes” in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazumder (US 2013/0263393), and further in view of Zu et al (US 2009/0218310).

Regarding claim 1 Mazumder discloses an electrode film, comprising: 
a transparent film of dielectric material ([0047], [0054] Figs. 3 and 7-8 see: thin layer of SiO2 26); 
a first electrode pattern disposed on a surface of the transparent 5film including a first set of parallel conductive electrodes connected to a first bus wherein the electrodes in the first set of parallel conductive electrodes have a first electrode width and a first electrode spacing, wherein the first electrode spacing is a distance between adjacent electrodes in the first set of parallel conductive electrodes ([0047], [0054] Figs. 3 and 7-8 see: first comb pattern of electrodes in 10-1 connected to a positive bus and having a width and spacing); 
a second electrode pattern disposed on the surface of the transparent film including a second set of parallel conductive electrodes connected to a second bus wherein the electrodes in the second set of parallel conductive electrodes have a second electrode width and a second electrode spacing, wherein the second electrode spacing is a distance between adjacent electrodes in the second set of parallel conductive electrodes ([0047], [0054] Figs. 3 and 7-8 see: second comb pattern of electrodes in 10-1 connected to a negative bus and having a width and spacing);
wherein the first and second sets of parallel conductive electrodes 10are arranged in an interlaced pattern ([0047], [0054] Figs. 3 and 7-8 see: electrodes in 10-1 form an interdigitated pattern); and 

Regarding the claim 1 limitations “wherein the first electrode spacing is between five times and 90 times that of the first electrode width” and “wherein the second electrode spacing is between five times and 90 times that of the second electrode width”, Mazumder discloses the spacing is 1000 µm between electrodes of widths of 100 µm (Mazumder, [0052]-[0053]) where as in Figs. 7 and 8 the electrode spacing is between the interdigitated first electrodes and second electrodes, and therefore the spacing between adjacent first electrodes is ~2000 µm and the spacing between adjacent second electrodes is ~2000 µm. Furthermore Mazumder also teaches in paras [0067] and [0070] a ratio of electrode width to electrode spacing should not be greater than about 10:100. As such Mazumder is considered to anticipate the claimed ranges of electrode spacing to electrode width.
Mazumder teaches the electrodes are formed from transparent materials such as ITO ([0124]) but does not explicitly disclose wherein the conductive electrodes in the first and second electrode patterns are conductive mesh patterns including a pattern of open areas so that a transparency of the conductive electrodes is between 33% and 85%.
Zu teaches electrode structures for transparent electrodes useful in devices such as photovoltaic devices, touch screen sensors, and EMI shield films (Zu, [0012]). Zu teaches the transparent electrodes are formed as meshes of conductive traces that 
Zu and Mazumder are combinable as they are both concerned with the field of transparent electrodes for use in photovoltaic apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the electrode film of Mazumder in view of Zu such the conductive electrodes in the first and second electrode patterns of Mazumder are conductive mesh patterns including a pattern of open areas as taught by Zu (Zu, [0012], [0015], [0018], [0037] Figs. 3 and 5) as Zu teaches the transparent electrodes formed as meshes of conductive traces allow higher transparency through control of the spacing and width of the conductive traces forming the mesh patterns (Zu, [0012], [0015], [0018], [0037] Figs. 3 and 5).
Regarding the claim 1 limitation where “a transparency of the conductive electrodes is between 33% and 85%” Zu teaches at para [0037] that the transparent electrically conductive micropattern that forms the electrodes has an average transmittance greater than 60% (Zu, [0037] see: average transmittance of the patterns is greater than 60%) which substantially overlaps applicant’s claimed range of a transparency of the conductive electrodes is between 33% and 85%. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Furthermore, Mazumder teaches the total light transmitted to the device (solar cell) beneath the electrode film is dependent on the transparency of the conductive electrodes of the first electrode pattern and the second electrode pattern (Mazumder, [0067]-[0070]).  Therefore the total light transmitted to the device (solar cell) beneath the electrode film is a variable that can be modified, among others such as electrode spacing, by varying the transparency of the conductive electrodes.  For that reason, the transparency of the conductive electrodes, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the transparency of the conductive electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the transparency of the conductive electrodes in the electrode film of Mazumder to obtain the desired total light transmitted to the device (solar cell) beneath the electrode film (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 2 modified Mazumder discloses the electrode film of claim 1, wherein the electrode film is a component of an electrodynamic screen system usable 

Regarding claim 3 modified Mazumder discloses the electrode film of claim 1, wherein a width of the parallel conductive electrodes is between 30 µm and 150 µm (Mazumder, [0070] see: parallel electrodes in screen 10 can have a 50 µm to 100 µm line width).

Regarding claim 4 modified Mazumder discloses the electrode film of claim 1, and Zu further teaches wherein the conductive mesh 25patterns include a plurality of parallel rails interconnected by a pattern of rungs (Zu, [0015], [0018], Figs. 3 and 5 see: electrical traces forming square openings analogous to parallel rails interconnected by an orthogonal pattern of rungs).  

Regarding claim 5 modified Mazumder discloses the electrode film of claim 4, and Zu further teaches wherein a width of the rails is between 1 and 20 µm (Zu, [0015], [0018], [0037] Figs. 3 and 5 see: line widths for traces are for example between 1 and 5 µm to provide acceptable transmittance).  

Regarding claim 6 modified Mazumder discloses the electrode film of claim 4, and although modified Mazumder does not explicitly disclose an example where a spacing between the rungs is at least 2x larger than a spacing between the rails, Zu teaches the cell shape and spacing formed by the spacing of the rungs and rails along In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 7 modified Mazumder discloses the electrode film of claim 1 and Zu further teaches wherein the conductive mesh 5patterns have an average transparency of at least 33% (Zu, [0037] see: average transmittance of the patterns is greater than 60%).  

Regarding claim 8 modified Mazumder discloses the electrode film of claim 1, and Zu teaches wherein the conductive electrodes are a metallic material electrolessly plated over a printed catalytic ink (Zu, [0071]-[0072] see: conductor patterns can be 

Regarding claim 109 modified Mazumder discloses the electrode film of claim 1, wherein the conductive electrodes are a printed conductive ink (Mazumder, [0110]-[0112] see: electrodes 10 can be formed with ink-jet printing).  

Regarding claim 10 Mazumder discloses the electrode film of claim 1, wherein the conductive electrodes are over the surface of the transparent film (Mazumder, [0047], [0054] Figs. 3 and 7-8 see: electrodes 10 over surface of thin layer of SiO2 26).  

Regarding claim 11 Mazumder discloses the electrode film of claim 1, wherein the conductive electrodes are embedded into the surface of the transparent film (Mazumder, [0047]-[0048] Figs. 3-4 see: electrodes 10 can be embedded in transparent fluoropolymer 24).  

Regarding claim 12 modified Mazumder discloses the electrode film of claim 1, wherein the transparent film is a 20polymeric film or a glass film (Mazumder, [0047]-[0048] Figs. 3-4 see: thin layer of SiO2 26 or glass plate 28 meet the glass film limitation).  

Regarding claim 13 modified Mazumder discloses the electrode film of claim 1, further including a layer of a dielectric material disposed over the conductive electrodes on the surface of the transparent film (Mazumder, [0047]-[0048] Figs. 3-4 see: 2 26 and transparent fluoropolymer 24).  

Regarding claims 14-16 modified Mazumder discloses the electrode film of claim 1, wherein the electrode film is disposed over a surface of a solar panel, a solar concentrator element or a window (Mazumder, [0169] see: electrode film can be applied to solar panels, solar concentrator, and other elements such as windows).  

Regarding claims 517-18 Mazumder discloses an electrical device for generating an electric field pattern above a surface of a transparent film of dielectric material Mazumder, [0047], [0054] Figs. 3 and 7-8 see: electrodes 10 over surface of thin layer of SiO2 26), comprising: 
a first set of conductive electrodes on a surface of the transparent film wherein the electrodes in the first set of conductive electrodes have a first electrode width and a first electrode spacing, wherein the first electrode spacing is a distance between adjacent electrodes in the first set of conductive electrodes ([0047], [0054] Figs. 3 and 7-8 see: first comb pattern of electrodes in 10-1 connected to a positive bus and having a width and spacing); 
a second set of conductive electrodes on the surface of the transparent film, wherein the second set of conductive electrodes is spaced apart from the first set of 10conductive electrodes by an electrode spacing wherein the electrodes in the second set of conductive electrodes have a second electrode width and a second electrode spacing, wherein the second electrode spacing is a distance between adjacent 
wherein the first and second electrodes are configured to be connected to respective sources of electrical power supplying respective waveforms to generate an electric field pattern above a surface of the transparent film ([0045], [0059]).
Regarding the claim 17 limitations “wherein the first electrode spacing is between five times and 90 times that of the first electrode width” and “wherein the second electrode spacing is between five times and 90 times that of the second electrode width”, Mazumder discloses the spacing is 1000 µm between adjacent electrodes of widths of 100 µm (Mazumder, [0052]-[0053]) where as in Figs. 7 and 8 the electrode spacing is between the interdigitated first electrodes and second electrodes, and therefore the spacing between adjacent first electrodes is ~2000 µm and the spacing between adjacent second electrodes is ~2000 µm. Furthermore Mazumder also teaches in paras [0067] and [0070] a ratio of electrode width to electrode spacing should not be greater than about 10:100. As such Mazumder is considered to anticipate the claimed ranges of electrode spacing to electrode width.
  Mazumder teaches the electrodes are formed from transparent materials such as ITO ([0124]) but does not explicitly disclose wherein the first and second conductive electrodes are conductive mesh patterns including a pattern of open areas so that a transparency of the conductive electrodes is between 33% and 85%.

Zu and Mazumder are combinable as they are both concerned with the field of transparent electrodes for use in photovoltaic apparatuses.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the electrode film of Mazumder in view of Zu such the first and second conductive electrodes of Mazumder are conductive mesh patterns including a pattern of open areas as taught by Zu (Zu, [0012], [0015], [0018], [0037] Figs. 3 and 5) as Zu teaches the transparent electrodes formed as meshes of conductive traces allow higher transparency through control of the spacing and width of the conductive traces forming the mesh patterns (Zu, [0012], [0015], [0018], [0037] Figs. 3 and 5).
Regarding the claim 17 limitation where “a transparency of the conductive electrodes is between 33% and 85%” Zu teaches at para [0037] that the transparent electrically conductive micropattern that forms the electrodes has an average transmittance greater than 60% (Zu, [0037] see: average transmittance of the patterns is greater than 60%) which substantially overlaps applicant’s claimed range of a transparency of the conductive electrodes is between 33% and 85%. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Furthermore, Mazumder teaches the total light transmitted to the device (solar cell) beneath the electrode film is dependent on the transparency of the conductive electrodes of the first electrode pattern and the second electrode pattern (Mazumder, [0067]-[0070]).  Therefore the total light transmitted to the device (solar cell) beneath the electrode film is a variable that can be modified, among others such as electrode spacing, by varying the transparency of the conductive electrodes.  For that reason, the transparency of the conductive electrodes, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the transparency of the conductive electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the transparency of the conductive electrodes in the electrode film of Mazumder to obtain the desired total light transmitted to the device (solar cell) beneath the electrode film (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Response to Arguments
Applicant's arguments filed 26 January 2021 have been fully considered but they are not persuasive.
Applicants argue on page 8 of the response filed 26 January 2021 that the prior art of Mazumder and Zu do not teach the claim 1 or 17 limitation where “the transparency of the conductive electrodes is between 33% and 85%”. Applicant argues Zu teaches a large area electrode and therefore the transparencies required to be much higher that the transparencies of the electrodes of the claimed invention. Applicant’s arguments have been fully considered but are not found persuasive. Zu does teach embodiments having electrodes with very high transparency but Zu is not limited to these embodiments. Further Zu is not limited to an embodiment if a large area electrode. Zu teaches making individual patterned electrodes with transparent mesh formations (Zu, [0018], see Fig. 5 and Figs. 15 and 17 each show a device with mesh electrodes spaced from each other).
As recited above, regarding the claim 1 limitations where “a transparency of the conductive electrodes is between 33% and 85%” Zu teaches at para [0037] that the transparent electrically conductive micropattern that forms the electrodes has an average transmittance greater than 60% (Zu, [0037] see: average transmittance of the patterns is greater than 60%) which substantially overlaps applicant’s claimed range of a transparency of the conductive electrodes is between 33% and 85%. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Furthermore, Mazumder teaches the total light transmitted to the device (solar cell) beneath the electrode film is dependent on the transparency of the conductive electrodes of the first electrode pattern and the second electrode pattern (Mazumder, [0067]-[0070]).  Therefore the total light transmitted to the device (solar cell) beneath the electrode film is a variable that can be modified, among others such as electrode spacing, by varying the transparency of the conductive electrodes.  For that reason, the transparency of the conductive electrodes, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the transparency of the conductive electrodes cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the transparency of the conductive electrodes in the electrode film of Mazumder to obtain the desired total light transmitted to the device (solar cell) beneath the electrode film (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Applicant’s further arguments and remarks are considered moot as they depend from the arguments rebutted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto (US 2016/0370916) teaches an electrode sheet having a pattern of conductive mesh electrodes (see Fig. 1 for first electrode patterns 25a spaced apart on light transmitting area 24a of substrate 12)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726